DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to: application filed on 02/04/2022 which is a continuation of 15981620, filed 05/16/2018, now US 11263393;
15981620 is a continuation of 14492034, filed 09/21/2014, now US 9977772;
14492034 Claims Priority from Provisional Application 61881450, filed 09/24/2013; and14492034 Claims Priority from Provisional Application 61919688, filed 12/20/2013.
Claims 21-40 are pending in this application.  Claims 21, 29 and 38 are independent claims.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 38-40 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Schlereth, US 2014/0164896.
Regarding independent claim 38, Schlereth teaches a method of text processing by a graphical user interface generated by a computer system, the method comprising: 
storing within a memory a data structure representing multiple cells, some cells of the multiple cells comprising a sequence of characters of human-readable text, wherein the multiple cells are visibly represented on the graphical user interface, one or more cells displaying the sequence of characters of human-readable text, wherein the multiple cells include a first cell and a second cell, the first cell having a first sequence of characters of human-readable text, and the second cell having a second sequence of characters of human-readable text (Schlereth, fig.3; [0051]-[0052]; each of multiple cells having text; the cells are collapsed or expanded on a graphical user interface based on user interaction); 
receiving a first user input signal (Schlereth, [0052]-[0053]; click on + symbol for expanding a cell); 
in response to the receiving the first user input signal, displaying on the graphical user interface a first edit area having an intermediate sequence of characters comprising the first sequence of characters from the first cell and the second sequence of characters from the second cell (Schlereth, figures 3-4; [0052]-[0053]; expanding a cell to display first text from a first cell A3 and second text from a second cell A4);
changing the sequence of characters of the first edit area to comprise a third sequence of characters and a fourth sequence of characters, the third sequence of characters being different from the first sequence of characters and the fourth sequence of characters being different from the second sequence of characters (Schlereth, [0052]-[0055]; expanding other cell to displaying other text); 
receiving a second user input signal (Schlereth, [0057]-[0058]; user dragging a cell with an upward direction).
in response to the receiving the second user input signal, replacing the first sequence of characters of the first cell with the third sequence of characters from the first edit area, and replacing the second sequence of characters of the second cell with the fourth sequence of characters from the first edit area (Schlereth, fig.4; [0057]-[0059]; replacing the text in first cell A3 and second cell A4 with corresponding text in cells A5 and A6 moving upward).
Regarding claim 39, which is dependent on claim 38, Schlereth teaches wherein the data structure represents a canvas comprising the multiple cells (Schlereth, figures 4-5).
Regarding claim 40, which is dependent on claim 38, Schlereth teaches wherein the data structure represents a grid comprising the multiple cells (Schlereth, figures 4-5).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-26, 29-35 are rejected under 35 U.S.C. 103 as being unpatentable over Kordun, US 2007/0300159, and in view of Devineni et al., US 2010/0107070.
Regarding independent claim 21, Kordun teaches a method of text processing by a graphical user interface generated by a computer system, the method comprising: 
storing within a memory a data structure representing multiple cells, some cells of the multiple cells comprising a sequence of characters of human-readable text, wherein the multiple cells are visibly represented on the graphical user interface, one or more cells displaying the sequence of characters of human-readable text, wherein the multiple cells include a source cell having a source sequence of characters of human- readable text (Kordun, fig.2, [0026]; multiple cells having text content on a graphical user interface for user interacts with); 
displaying on the graphical user interface a visual representation of the source cell comprising a first cursor for user input from a character input device, the first cursor having a position relative to the visual representation of the source cell on the graphical user interface (Kordun, fig.2, [0026]-[0027]; displaying the multiple cells for user interacting with content using pointer 135); 
receiving a first user input signal selected from the group consisting of: (a) selecting via a gesture or a pointing device an area on the graphical user interface; and (b) pressing a simultaneous combination of one or more keys, buttons, or switches on a user input device (Kordun, [0026]-[0027]; dragging selected text to another cell by pointing device);
in response to the receiving the first user input signal, copy a first plurality of characters from the source cell, the first plurality of characters being selected from the source sequence of characters and having fewer characters than the source sequence of characters, the first plurality of characters being determined in part by the position of the first cursor relative to the visual representation of the source cell (Kordun, figures 2-4; [0027]; dragging a selected text portion in a cell using pointing device to another cell); and 
in response to the receiving the first user input signal, adding the first plurality of characters to a target cell of the multiple cells (Kordun, figures 2-4; [0027]; dropping a selected text portion to another cell).
While Kordun teaches copying a first plurality of characters from the source cell, however, Kordun does not teaches removing a first plurality of characters from the source cell.
Devineni teaches in response to the receiving the first user input signal, removing a first plurality of characters from the source cell, the first plurality of characters being selected from the source sequence of characters and having fewer characters than the source sequence of characters, the first plurality of characters being determined in part by the position of the first cursor relative to the visual representation of the source cell (Devineni, fig. 11D-1 and 11D-2).
It would have been obvious to a person of ordinary skill, before the effective filling date of the invention, to have combined Devineni’s teaching and Kordun’s teaching to include 
removing a first plurality of characters from the source cell, since the combination would have facilitated user to manipulate text in the document by moving the text to another location with or without remove the text.
Regarding claim 22, which is dependent on claim 21, Kordun teaches wherein the target cell is created in response to the receiving the first user input signal (Kordun, figures 2-4; [0027]; creating another cell to include the text corresponding to drag and drop and command).
Regarding claim 23, which is dependent on claim 21, Kordun teaches wherein the data structure represents a canvas comprising the multiple cells (Kordun, fig.2).
Regarding claim 24, which is dependent on claim 21, Kordun teaches wherein the data structure represents a grid comprising the multiple cells (Kordun, fig.2).
Regarding claim 25, which is dependent on claim 21, Kordun teaches further comprising in response to receiving the first user input signal, adding a digital association to the data structure between the source cell and the target cell, the digital association having a visual representation associating the source cell and the target cell on the graphical user interface (Kordun, [0028]-[0029]; adding author, time, date of the source content to target cell).
Regarding claim 26, which is dependent on claim 25, wherein the data structure represents a canvas comprising the multiple cells (Kordun, fig.2).
Regarding independent claim 29, Kordun teaches a method of text processing by a graphical user interface generated by a computer system, the method comprising: 
storing within a memory a data structure representing multiple cells, some cells of the multiple cells comprising a sequence of characters of human-readable text, wherein the multiple cells are visibly represented on the graphical user interface, one or more cells displaying the sequence of characters of human-readable text, wherein the multiple cells include a source cell having a source sequence of characters of human- readable text (Kordun, fig.2, [0026]; multiple cells having text content on a graphical user interface for user interacts with); 
receiving a first user input signal (Kordun, fig.2, [0026]-[0027]; displaying the multiple cells for user interacting with content using pointer 135); 
in response to the receiving the first user input signal, copy a first plurality of characters from the source cell, the first plurality of characters being selected from the source sequence of characters and having fewer characters than the source sequence of characters (Kordun, figures 2-4; [0027]; dragging a selected text portion in a cell using pointing device to another cell); 
in response to the receiving the first user input signal, adding the first plurality of characters to a target cell of the multiple cells (Kordun, figures 2-4; [0027]; dropping a selected text portion to another cell); and 
in response to the receiving the first user input signal, displaying a first visual element associating visual representations of the source cell and the target cell on the graphical user interface (Kordun, [0028]-[0029], adding a visual identifier of content when using drag and drop command and adding author, time, date of the source content).
While Kordun teaches copying a first plurality of characters from the source cell, however, Kordun does not teaches removing a first plurality of characters from the source cell.
Devineni teaches in response to the receiving the first user input signal, removing a first plurality of characters from the source cell, the first plurality of characters being selected from the source sequence of characters and having fewer characters than the source sequence of characters, the first plurality of characters being determined in part by the position of the first cursor relative to the visual representation of the source cell (Devineni, fig. 11D-1 and 11D-2).
It would have been obvious to a person of ordinary skill, before the effective filling date of the invention, to have combined Devineni’s teaching and Kordun’s teaching to include 
removing a first plurality of characters from the source cell, since the combination would have facilitated user to manipulate text in the document by moving the text to another location with or without remove the text.
Regarding claim 30, which is dependent on claim 29, Kordun teaches wherein immediately prior to receiving the first user input signal, the first visual element is not being displayed (Kordun, [0028]-[0029]; adding a visual identifier of content when using drag and drop command; adding author, time, date of the source content).
Regarding claim 31, which is dependent on claim 29, Kordun teaches wherein the first visual element comprises a line associating visual representations of the source cell and the target cell on the graphical user interface (Kordun, [0028]-[0029], adding author, time, date of the source content).
Regarding claim 32, which is dependent on of claim 29, Kordun teaches wherein the target cell is created in response to the receiving the first user input signal (Kordun, figures 2-4; [0027]; creating another cell to include the text corresponding to drag and drop and command).
Regarding claim 33, which is dependent on claim 29, Kordun teaches wherein the data structure represents a canvas comprising the multiple cells (Kordun, figures 2-4).
Regarding claim 34, which is dependent on claim 29, Kordun teaches wherein the data structure represents a grid comprising the multiple cells (Kordun, figures 2-4).
Regarding claim 35, which is dependent on claim 29, Kordun teaches wherein the first user input signal comprises dragging the first plurality of characters from one location to another on the graphical user interface (Kordun, figures 2-4; [0027]; dragging a selected text portion in a cell to drop to another cell).
Claims 27-28 are rejected under 35 U.S.C. 103 as being unpatentable over Kordun and Devineni as applied to claim 21 above, and further in view of Slatter et al., US 2012/0192047.
Regarding claim 27, which is dependent on claim 21, Kordun wherein the multiple cells include a third cell having a third sequence of characters of human-readable text; and wherein, immediately prior to receiving the first user input signal, the source cell and the third cell are visibly represented on the graphical user interface as being adjacent to each other (Kordun, (Kordun, figures 2-4; displaying cells are adjacent to each other).
However, Kordun does not teach in response to receiving the first user input signal, the source cell and the third cell are no longer represented on the graphical user interface as being adjacent to each other, and the source cell and the target cell are visibly represented on the graphical user interface as being adjacent to each other.
Statter teaches in response to receiving the first user input signal, the source cell and the third cell are no longer represented on the graphical user interface as being adjacent to each other, and the source cell and the target cell are visibly represented on the graphical user interface as being adjacent to each other (Slatter, figures 7-8; [0016], [0017], [0024], [0025]; dragging a selected text element to perform move operation causing columns/rows are separated).
It would have been obvious to a person of ordinary skill, before the effective filling date of the invention, to have combined Slatter’s teaching into Kordun’s teaching to include in response to receiving the first user input signal, the source cell and the third cell are no longer represented on the graphical user interface as being adjacent to each other, and the source cell and the target cell are visibly represented on the graphical user interface as being adjacent to each other, since the combination would have enhanced the user to layout/arrange cells in the document using dragging operation as Slatter disclosed.
Regarding claim 28, which is dependent on claim 27, wherein the data structure represents a grid comprising the multiple cells (Kordun, fig.2)
Claims 36-37 are rejected under 35 U.S.C. 103 as being unpatentable over Kordun and Devineni as applied to claim 29 above, and further in view of Schlereth, US2014/0164896.
Regarding claim 36, which is dependent on claim 29, Schlereth wherein the data structure further represents a first group of cells, the first group of cells comprising the source cell and the target cell, and the method further comprising: displaying on the graphical user interface a user-selectable visual element associated with the first group of cells, in response to a first selecting the user-selectable visual element, expanding the first group of cells and displaying visual representations of the source cell and the target cell on the graphical user interface, and wherein, immediately prior to the first selecting the user-selectable visual element, the first group of cells is not expanded, and at least one of the visual representations of the source cell and the target cell is not displayed on the graphical user interface (Schlereth, expanding a cell by clicking on a + symbol to displaying nested group, wherein the nested group are not displayed before expanding).
It would have been obvious to a person of ordinary skill, before the effective filling date of the invention, to have combined Schlereth’s teaching and Kordun’s teaching to include 
displaying on the graphical user interface a user-selectable visual element associated with the first group of cells, in response to a first selecting the user-selectable visual element, expanding the first group of cells and displaying visual representations of the source cell and the target cell on the graphical user interface, and wherein, immediately prior to the first selecting the user-selectable visual element, the first group of cells is not expanded, and at least one of the visual representations of the source cell and the target cell is not displayed on the graphical user interface, since the combination would have facilitated user view content of a nested form by expanding/collapsing a cell.
Regarding claim 37, which is dependent on claim 36, Kordun teaches wherein the data structure represents a canvas comprising the multiple cells (Kordun, figures 2-4).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-22, 24, 27-28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4 of U.S. Patent No. 11,263393, in view of Devineni, US 2010/0107070.
Regarding claims 21-22, 24, 27-28 of current application, claims 1, 1, 1, 1, 4, 4 of the ‘393 respectively teach all limitations of claims 21-22, 24, 27-28 of current application, except limitation of “removing a first plurality of characters from the source cell”.
Devineni teaches in response to the receiving the first user input signal, removing a first plurality of characters from the source cell, the first plurality of characters being selected from the source sequence of characters and having fewer characters than the source sequence of characters, the first plurality of characters being determined in part by the position of the first cursor relative to the visual representation of the source cell (Devineni, fig. 11D-1 and 11D-2).
It would have been obvious to a person of ordinary skill, before the effective filling date of the invention, to have combined Devineni’s teaching and the ‘393’s teaching to include 
removing a first plurality of characters from the source cell, since the combination would have facilitated user to manipulate text in the document by moving the text to another location with or without remove the text.
Regarding claim 23, which is dependent on claim 21, Devineni teaches wherein the data structure represents a canvas comprising the multiple cells (Devineni, fig. 11D-1 and 11D-2).
It would have been obvious to a person of ordinary skill, before the effective filling date of the invention, to have combined Devineni’s teaching and the ‘393’s teaching to include 
the data structure represents a canvas comprising the multiple cells, since the combination would have facilitated the display of cells on the user interface for user interact with.
Claims 25-26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1of U.S. Patent No. 11,263393 and Devineni as applied to claim 21 above, and further in view of Kordun, US 2007/0300159.
Regarding claim 25, which is dependent on claim 21, Kordun teaches further comprising in response to receiving the first user input signal, adding a digital association to the data structure between the source cell and the target cell, the digital association having a visual representation associating the source cell and the target cell on the graphical user interface (Kordun, [0028], [0029], adding a visual identifier of content when using drag and drop command; adding author, time, date of the source content).
It would have been obvious to a person of ordinary skill, before the effective filling date of the invention, to have combined Kordun’s teaching and the ‘393’s teaching to include 
adding a digital association to the data structure between the source cell and the target cell, the digital association having a visual representation associating the source cell and the target cell on the graphical user interface, since the combination would have facilitated user to know where the text comes from.
Regarding claim 26, which is dependent on claim 25, Devineni teaches wherein the data structure represents a canvas comprising the multiple cells (Devineni, fig. 11D-1 and 11D-2).
It would have been obvious to a person of ordinary skill, before the effective filling date of the invention, to have combined Devineni’s teaching and the ‘393’s teaching to include 
the data structure represents a canvas comprising the multiple cells, since the combination would have facilitated the display of cells on the user interface for user interact with.
Claims 29-35 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4 of U.S. Patent No. 11,263393, in view of Devineni, US 2010/0107070 and Kordun, US 2007/0300159.
Regarding claims 29, 32, 34-35 of current application, claim 1 of the ‘393 teach all limitations of claims 29, 34-35 of current application, except limitation of “removing a first plurality of characters from the source cell”; and “in response to the receiving the first user input signal, displaying a first visual element associating visual representations of the source cell and the target cell on the graphical user interface”.
Devineni teaches in response to the receiving the first user input signal, removing a first plurality of characters from the source cell, the first plurality of characters being selected from the source sequence of characters and having fewer characters than the source sequence of characters, the first plurality of characters being determined in part by the position of the first cursor relative to the visual representation of the source cell (Devineni, fig. 11D-1 and 11D-2).
It would have been obvious to a person of ordinary skill, before the effective filling date of the invention, to have combined Devineni’s teaching and the ‘393’s teaching to include 
removing a first plurality of characters from the source cell, since the combination would have facilitated user to manipulate text in the document by moving the text to another location with or without remove the text.
Kordun teaches in response to the receiving the first user input signal, displaying a first visual element associating visual representations of the source cell and the target cell on the graphical user interface (Kordun, [0028]-[0029], adding a visual identifier of content when using drag and drop command and adding author, time, date of the source content).
It would have been obvious to a person of ordinary skill, before the effective filling date of the invention, to have combined Kordun’s teaching into Devineni and the ‘393’s teaching to include displaying a first visual element associating visual representations of the source cell and the target cell on the graphical user interface in response to the receiving the first user input signal, since the combination would have facilitated user to acknowledge where the text comes from.
Regarding claim 30, which is dependent on claim 29, Kordun teaches wherein immediately prior to receiving the first user input signal, the first visual element is not being displayed (Kordun, [0028]-[0029]; adding a visual identifier of content when using drag and drop command; adding author, time, date of the source content). The same rationale of claim 29 is incorporated herein.
Regarding claim 31, which is dependent on claim 29, Kordun teaches wherein the first visual element comprises a line associating visual representations of the source cell and the target cell on the graphical user interface (Kordun, [0028]-[0029], adding author, time, date of the source content). The same rationale of claim 29 is incorporated herein.
Regarding claim 33, which is dependent on claim 29, Devineni teaches wherein the data structure represents a canvas comprising the multiple cells (Devineni, fig. 11D-1 and 11D-2).
It would have been obvious to a person of ordinary skill, before the effective filling date of the invention, to have combined Devineni’s teaching and the ‘393’s teaching to include 
the data structure represents a canvas comprising the multiple cells, since the combination would have facilitated the display of cells on the user interface for user interact with.
Claims 36-37 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4 of U.S. Patent No. 11,263393, Devineni, and Kordun, as applied to claim 29 above, and further in view of Schlereth, US 2014/0164896.
Regarding claim 36, which is dependent on claim 29, Schlereth wherein the data structure further represents a first group of cells, the first group of cells comprising the source cell and the target cell, and the method further comprising: displaying on the graphical user interface a user-selectable visual element associated with the first group of cells, in response to a first selecting the user-selectable visual element, expanding the first group of cells and displaying visual representations of the source cell and the target cell on the graphical user interface, and wherein, immediately prior to the first selecting the user-selectable visual element, the first group of cells is not expanded, and at least one of the visual representations of the source cell and the target cell is not displayed on the graphical user interface (Schlereth, expanding a cell by clicking on a + symbol to displaying nested group, wherein the nested group are not displayed before expanding).
It would have been obvious to a person of ordinary skill, before the effective filling date of the invention, to have combined Schlereth’s teaching into Kordun, Devineni and the 393’s  teaching to include displaying on the graphical user interface a user-selectable visual element associated with the first group of cells, in response to a first selecting the user-selectable visual element, expanding the first group of cells and displaying visual representations of the source cell and the target cell on the graphical user interface, and wherein, immediately prior to the first selecting the user-selectable visual element, the first group of cells is not expanded, and at least one of the visual representations of the source cell and the target cell is not displayed on the graphical user interface, since the combination would have facilitated user view content of a nested form by expanding/collapsing a cell.
Regarding claim 37, which is dependent on claim 36, Devineni teaches wherein the data structure represents a canvas comprising the multiple cells (Devineni, fig. 11D-1 and 11D-2).
It would have been obvious to a person of ordinary skill, before the effective filling date of the invention, to have combined Devineni’s teaching and the ‘393’s teaching to include 
the data structure represents a canvas comprising the multiple cells, since the combination would have facilitated the display of cells on the user interface for user interact with.
Claims 38-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 5, 6, 12 of U.S. Patent No. 11,263393, in view of Devineni, US 2010/0107070 and Kordun, US 2007/0300159.
Regarding claims 38-40 of current application, claims 5, 12, 6 of the ‘393 respectively teach all limitations of claims 38-40 of current application.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ruiz et al., US 2007/0162274, figures 6A-6D teaches drag and drop text object
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THU V HUYNH whose telephone number is (571)272-4126. The examiner can normally be reached Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CESAR PAULA can be reached on 571-272-4128. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/THU V HUYNH/            Primary Examiner, Art Unit 2177